

Exhibit 10.91

SECURITY AGREEMENT
 
 
THIS SECURITY AGREEMENT (this “Security Agreement”), dated as of June 6, 2006,
by and among U-Haul Leasing & Sales Co., a Nevada corporation, U-Haul Co. of
Arizona, an Arizona corporation and U-Haul International, Inc., a Nevada
corporation (collectively, the “Borrowers”), Bayerische Hypo- und Vereinsbank
AG, New York Branch, (with its successors, indorsees, transferees and assigns,
in such capacity, the “Administrative Agent”), on behalf of Bayerische Hypo- und
Vereinsbank AG, New York Branch and other lenders party to the Credit Agreement
(as defined herein) from time to time (each a “Lender”, and collectively, the
“Lenders”) and the Hedge Provider.
 
RECITALS
 
A. Pursuant to a Credit Agreement, dated as of June 6, 2006 (the “Credit
Agreement”), among the Borrowers, U-Haul International, Inc., as
Servicer/Manager and Guarantor, the Administrative Agent and the Lenders, the
Lenders have agreed to extend certain credit facilities to the Borrowers to
finance the purchase of certain new Vehicles (as defined below), upon the terms
and subject to the conditions set forth therein.
 
B. Each Lender’s obligation to extend the credit facilities to the Borrowers
under the Credit Agreement is subject, and the Hedge Provider’s obligation to
enter into any Hedge is subject, among other conditions, to receipt by the
Lenders and the Administrative Agent of this Security Agreement, duly executed
by the Borrowers.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Borrowers hereby agree with the Administrative Agent and the
Lenders as follows:
 
1.  Definitions and Interpretation.
 
(a) Definitions. When used in this Security Agreement, the following terms shall
have the following respective meanings:
 
“Account Bank” means, as applicable, the Collection Account Bank or the
Collection Sub-Account Bank.
 
“Account Debtor” shall have the meaning given to that term in subparagraph 3(g)
hereof.
 
“Borrowers” shall have the meaning given to that term in the introductory
paragraph hereof.
 
“Collateral” shall have the meaning given to that term in paragraph 2 hereof.
 
“Credit Agreement” shall have the meaning given to that term in Recital A
hereof.
 
“Dealer List” means a list in electronic format, delivered by or on behalf of
the Borrowers to the Administrative Agent as updated from time to time in
accordance with Section 8.01(g) of the Credit Agreement.
 
“Equipment” shall have the meaning given to that term in Attachment 1 hereto.
 
“Hedger Provider” means HVB, as swap counterparty under the Hedge, or any other
counterparty acceptable to the Lenders.
 
“HVB” shall mean Bayerische Hypo- und Vereinsbank AG, New York Branch.
 
“Inventory” shall have the meaning given to that term in Attachment 1 hereto.
 
“Lenders” shall have the meaning given to that term in the introductory
paragraph hereof.
 
“Loan Documents” means the Credit Agreement, the Note, the Guarantee Agreement,
the Collection Sub-Account Control Agreement, the Collection Account Control
Agreement, the Fee Letter the Hedge Agreement and this Security Agreement.
 
“Proceeds” means all proceeds of, and all other profits, products, rentals or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including, without limitation, all claims of the Borrowers against
third parties for loss of, damage to or destruction of, or for proceeds payable
under, or unearned premiums with respect to, policies of insurance in respect
of, any Collateral, any payments with respect to a Warranty and all claims of
the Borrowers against the provider of any such Warranty, and any condemnation or
requisition payments with respect to any Collateral, in each case whether now
existing or hereafter arising, provided that, with respect to any Vehicle,
“Proceeds” shall not include any dealer commissions, licensing fees, maintenance
costs and insurance expenses owing under the Dealership Contracts.
 
“Receivables” shall have the meaning given to that term in Attachment 1 hereto.
 
“Secured Obligations” means the obligations secured under this Security
Agreement, including (a) all principal of and interest (including, without
limitation, any interest which accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Borrower, whether or not allowed or allowable as a claim
in any such case, proceeding or other action) on any Loan to the Borrowers under
the Credit Agreement; (b) all other liabilities, debts, obligations or amounts,
howsoever arising, payable by the Borrowers to the Administrative Agent or the
Lenders (whether evidenced by any note or instrument and whether for the payment
of money), direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, under the Credit Agreement or under any other
Loan Document, including without limitation all interest, fees, charges,
expenses, attorneys’ fees and accountants’ fees chargeable to the Borrowers or
payable by the Borrowers thereunder; (c) any renewals or extensions of any of
the foregoing; (d) all obligations owing to the Hedge Provider pursuant to any
Hedge Agreement and (e) all other obligations of the Borrowers or their
Affiliates under any Loan Document.
 
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York as of the date hereof.
 
“Vehicle” shall mean a new motor vehicle owned by any Borrower and constituting
part of the Borrowers’ fleet of rental assets as identified on the Vehicle
Schedule delivered by the Borrowers to the Administrative Agent and the Lenders
under the Credit Agreement a copy of which is attached hereto as Attachment 4
(as the same may be updated from time to time).
 
“Warranty” shall mean any warranty with respect to any Vehicle or any component
parts thereof, whether from the dealer, seller or manufacturer of such Vehicle
or any third party warranty provider, relating to the merchantability of such
Vehicle or parts or the life or performance of such Vehicle or parts and all
available remedies thereunder, including payment, replacement, repair,
substitution or other remedies.
 
(b) Other Defined Terms. Unless otherwise defined herein, all other capitalized
terms used herein and defined in the Credit Agreement shall have the respective
meanings given to those terms in the Credit Agreement, and all terms defined in
the UCC shall have the respective meanings given to those terms in the UCC.
 
(c) Other Interpretive Provisions. The rules of construction set forth in
Section 1.02 of the Credit Agreement shall, to the extent not inconsistent with
the terms of this Security Agreement, apply to this Security Agreement and are
hereby incorporated by reference.
 
2.  Grant of Security Interest. As security for the Secured Obligations, the
Borrowers, jointly and severally, hereby pledge and assign to the Administrative
Agent and its successors, indorsees, transferees and assigns, on behalf of the
Lenders and the Hedge Provider, and grant to the Administrative Agent, on behalf
of the Lenders and the Hedge Provider a security interest in all right, title
and interest of the Borrowers in and to the property whether now owned or
hereafter acquired described in Attachment 1 hereto, as such Attachment may be
amended or supplemented from time to time after the date hereof by a
supplemental Vehicle Schedule delivered by the Borrowers to the Administrative
Agent, the Lenders and the Hedger Provider (collectively and severally, the
“Collateral”), which Attachment 1 is incorporated herein by this reference.
 
3.  Representations and Warranties. The Borrowers, jointly and severally,
represent and warrant to the Administrative Agent, on behalf of the Lenders and
the Hedge Provider, as follows:
 
(a)  Each of UHI and U-Haul Sales & Leasing Co. is a corporation duly authorized
and validly existing and in good standing under the laws of the State of Nevada.
U-Haul Co. of Arizona is a corporation duly authorized and validly existing and
in good standing under the laws of the State of Arizona. Except as disclosed on
Attachment 5, none of the Borrowers has (x) had any other corporate name during
the past six years, (y) changed its identity or corporate structure in any way
within the past six years, or (z) used or operated under any other names
(including trade names or other similar names) during the past six years. The
exact corporate name of each Borrower as it appears on its certificate of
incorporation, and location of its chief executive office are as follows:
 
(i) U-Haul International, Inc., 2727 N. Central Avenue, Phoenix, Arizona 85004;
 
(ii) U-Haul Co. of Arizona, 2727 N. Central Avenue, Phoenix, Arizona 85004; and
 
(iii) U-Haul Leasing & Sales Co., 1325 Airmotive Way, Reno, Nevada 89502.
 
(b)  The Borrowers are the legal and beneficial owner of the Collateral (or, in
the case of after-acquired Collateral, at the time the Borrowers acquire rights
in the Collateral, will be the legal and beneficial owner thereof). No other
Person has (or, in the case of after-acquired Collateral, at the time a Borrower
acquires rights therein, will have) any right, title, claim or interest (by way
of Lien, purchase option or otherwise) in, against or to the Collateral, other
than Permitted Encumbrances.
 
(c)  All actions have been taken that are necessary under the UCC to perfect the
Administrative Agent's interest in the Collateral. All actions have been taken
that are necessary under applicable state vehicle titling and registration law
to perfect the Borrowers’ interest in Vehicles constituting the Collateral.
 
(d)  The Borrowers have not performed any acts which might prevent the
Administrative Agent or the Lenders from enforcing any of the terms of this
Security Agreement or which would limit the Administrative Agent or the Lenders
in any such enforcement. Other than financing statements or other similar or
equivalent documents or instruments with respect to the Security Interests and
Permitted Encumbrances, no financing statement, mortgage, security agreement or
similar or equivalent document or instrument covering all or any part of the
Collateral is on file or of record in any jurisdiction in which such filing or
recording would be effective to perfect a Lien on such Collateral.
 
(e)  The Borrowers shall furnish to the Administrative Agent on or before the
Closing Date lien search reports or other evidence satisfactory to the
Administrative Agent that no liens prior to the lien of this Security Agreement
shall exist with respect to any Collateral.
 
(f)  All Equipment and Inventory are (i) located at the locations indicated in
the most recent Dealer List delivered to the Administrative Agent, and have been
consigned to the possession of a third-party dealer pursuant to the Dealership
Contracts, except when such Equipment and Inventory have been rented to
consumers in the ordinary course of the Borrowers’ business, as such list of
locations may be updated by the Borrowers from time to time at the request of
the Administrative Agent, (ii) in transit to such locations or (iii) in transit
to a third party purchaser which will become obligated on a Receivable to a
Borrower upon receipt. Except for Equipment and Inventory referred to in the
preceding sentence, the Borrowers have exclusive possession and control of the
Inventory and Equipment. All Equipment and Inventory has been acquired by the
Borrowers in the ordinary course of the Borrowers’ business.
 
(g)  Each Receivable is genuine and enforceable against the party obligated to
pay such Receivable (an “Account Debtor”) free from any right of rescission,
defense, setoff or discount. Each Receivable was originated in the ordinary
course of the Borrowers’ business.
 
(h)  Each insurance policy maintained by the Borrowers in accordance with
Section 8.07 of the Credit Agreement is validly existing and is in full force
and effect. The Borrowers are not in default in any material respect under the
provisions of any such insurance policy, and there are no facts which, with the
giving of notice or passage of time (or both), would result in such a default
under any provision of any such insurance policy. Set forth in Attachment 3
hereto is a complete and accurate list of the insurance of the Borrowers in
effect on the date of this Security Agreement required pursuant to Section 8.07
of the Credit Agreement showing as of such date, (i) the type of insurance
carried, (ii) the name of the insurance carrier, and (iii) the amount of each
type of insurance carried.
 
(i)  The information set forth in each Dealer List delivered pursuant to Section
8.01(g) of the Credit Agreement is true, correct and accurate.
 
4.  Covenants. The Borrowers, jointly and severally, hereby agree as follows:
 
(a)  The Borrowers, at the Borrowers’ expense, shall promptly procure, execute
and deliver to the Administrative Agent all documents, instruments and
agreements and perform all acts which are necessary or desirable, or which the
Administrative Agent or the Lenders may request, to establish, maintain,
preserve, protect and perfect the Collateral, the Lien granted to the
Administrative Agent therein and the first priority of such Lien or to enable
the Administrative Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral.
 
(b)  The Borrowers shall not use or permit any Collateral to be used in
violation of (i) any provision of the Credit Agreement, this Security Agreement
or any other Loan Document, (ii) any applicable Requirement of Law where such
use might have a Material Adverse Effect, or (iii) any policy of insurance
covering the Collateral.
 
(c)  The Borrowers shall pay promptly when due all Taxes, all Liens and all
other charges now or hereafter imposed upon, relating to or affecting any
Collateral.
 
(d)  Without thirty (30) days’ prior written notice to the Administrative Agent
and the Lenders, no Borrower shall (i) change its jurisdiction of organization,
or the office in which such Borrower’s books and records relating to Receivables
or the originals of Dealership Contracts or Rental Company Contracts are kept,
(ii) keep Collateral consisting of documents at any location other than the
offices of UHI or U-Haul Co. of Arizona at 2727 N. Central Avenue, Phoenix,
Arizona 85004, or the offices of U-Haul Sales & Leasing Co. at 1325 Airmotive
Way, Reno, Nevada 89502, or (iii) keep Collateral consisting of Equipment,
Inventory or other goods at any location other than the locations permitted
pursuant to Section 9.02 of the Credit Agreement.
 
(e)  For each of the Collection Sub-Account and the Collection Account, UHI
shall (i) execute and deliver to the Account Bank a Collection Sub-Account
Control Agreement and a Collection Account Control Agreement substantially in
the form of Attachment 2 hereto and (ii) cause the Account Bank to execute and
deliver to the Administrative Agent such account control agreements.
 
(f)  Commencing from the date hereof, the Borrowers shall make or cause to be
made all deposits required pursuant to Section 5.03 of the Credit Agreement, at
the times so required.
 
(g)  The Borrowers shall fully comply with any shifting control notice delivered
pursuant to the Collection Account Control Agreement.
 
(h)  The Borrowers shall appear in and defend any action or proceeding which may
affect its title to or the Administrative Agent's interest in the Collateral.
 
(i)  The Borrowers shall keep separate, accurate and complete records of the
Collateral and shall provide the Administrative Agent with such records and such
other reports and information relating to the Collateral as the Administrative
Agent or each Lender may reasonably request from time to time.
 
(j)  The Borrowers shall not surrender or lose possession of (other than to the
Lenders), sell, encumber, lease, rent, option, or otherwise dispose of or
transfer any Collateral or right or interest therein except in the ordinary
course of the Borrowers’ business and as permitted in the Credit Agreement, and,
notwithstanding any provision of the Credit Agreement, the Borrowers shall keep
the Collateral free of all Liens except Permitted Encumbrances.
 
(k)  The Borrowers shall collect, enforce and receive delivery of the
Receivables in accordance with past practice until otherwise notified by the
Administrative Agent.
 
(l)  The Borrowers shall comply with all material Requirements of Law applicable
to the Borrowers which relate to the production, possession, operation,
maintenance and control of the Collateral.
 
(m)  The Borrowers shall (i) maintain and keep in force public liability
insurance of the types and in amounts customarily carried from time to time
during the term of the Credit Agreement in its lines of business, such insurance
to be carried with companies and in amounts satisfactory to the Administrative
Agent, (ii) deliver to the Administrative Agent from time to time, as the
Administrative Agent may request, schedules setting forth all insurance then in
effect or copies of the applicable policies, and (iii) deliver to the
Administrative Agent copies of each policy of insurance which replaces, or
evidences the renewal of, each existing policy of insurance at least fifteen
(15) days prior to the expiration of such policy. If required pursuant to
Section 8.07 of the Credit Agreement, the Administrative Agent shall be named as
additional insured on all liability insurance of the Borrowers with respect to
any Collateral, and such policies shall contain such additional endorsements as
shall be required by the Administrative Agent, including the endorsements
specified in Attachment 3 hereto. Prior to the occurrence and the continuance of
an Event of Default, all proceeds of any property insurance (whether maintained
by any Borrower or a third party) paid as a result of any event or occurrence
shall be paid to the Borrowers. All proceeds of any property insurance (whether
maintained by any Borrower or a third party) paid after the occurrence and
during the continuance of an Event of Default shall be paid to the
Administrative Agent or the Collection Sub-Account to be held as Collateral and
applied as provided in the Credit Agreement or, at the election of the
Administrative Agent, returned to the Borrowers.
 
(n) The Borrowers shall (i) promptly make any applicable claims under each
applicable Warranty and (ii) deliver to the Administrative Agent from time to
time, as the Administrative Agent may request, schedules setting forth all
Warranties then in effect or copies of such Warranties, together with a schedule
of all Vehicles covered by such Warranty. Prior to the occurrence and the
continuance of an Event of Default, all cash proceeds of any Warranty shall be
paid to the Borrowers. All cash proceeds of any Warranty paid after the
occurrence and during the continuance of an Event of Default shall be paid to
the Lenders or the Collection Sub-Account to be held as Collateral and applied
as provided in the Credit Agreement or, at the election of the Lenders, returned
to the Borrowers.
 
5.  Authorized Action by Administrative Agent. The Borrowers hereby irrevocably
appoint the Administrative Agent as their attorney-in-fact and agree that the
Administrative Agent may perform (but the Administrative Agent shall not be
obligated to and shall incur no liability to the Borrowers or any third party
for failure so to do) any act which the Borrowers are obligated by this Security
Agreement to perform, and to exercise such rights and powers as Borrowers might
exercise with respect to the Collateral, including, without limitation, the
right to (a) collect by legal proceedings or otherwise and endorse, receive and
receipt for all dividends, interest, payments, proceeds and other sums and
property now or hereafter payable on or on account of the Collateral; (b) enter
into any extension, reorganization, deposit, merger, consolidation or other
agreement pertaining to, or deposit, surrender, accept, hold or apply other
property in exchange for the Collateral; (c) insure, process, preserve and
enforce the Collateral; (d) make any compromise or settlement, and take any
action it deems advisable, with respect to the Collateral; (e) pay any
Indebtedness of any Borrower relating to the Collateral; (f) execute UCC
financing statements and other documents, instruments and agreements required
hereunder; (g) note any Borrower’s lien on certificates of title relating to the
Collateral; provided, however, that the Administrative Agent may exercise such
powers only after the occurrence and during the continuance of an Event of
Default. The Borrowers agree to reimburse the Administrative Agent upon demand
for all reasonable costs and expenses, including attorneys’ fees, that the
Administrative Agent may incur while acting as the Borrowers’ attorney-in-fact
hereunder, all of which costs and expenses are included in the Secured
Obligations. The Borrowers agree that such care as the Administrative Agent
gives to the safekeeping of its own property of like kind shall constitute
reasonable care of the Collateral when in the Administrative Agent’s possession;
provided, however, that Administrative Agent shall not be required to make any
presentment, demand or protest, or give any notice and need not take any action
to preserve any rights against any prior party or any other Person in connection
with the Secured Obligations or with respect to the Collateral.
 
6.  Default and Remedies. The Borrowers shall be deemed in default under this
Security Agreement upon the occurrence and during the continuance of an Event of
Default, as that term is defined in the Credit Agreement. In addition to all
other rights and remedies granted to the Lenders and the Administrative Agent by
this Security Agreement, the Credit Agreement, the other Loan Documents, the UCC
and other applicable Requirements of Law, the Administrative Agent may, upon the
occurrence and during the continuance of any Event of Default, exercise any one
or more of the following rights and remedies: (a) collect, receive, appropriate
or realize upon the Collateral or otherwise foreclose or enforce the
Administrative Agent’s security interests in any or all Collateral in any manner
permitted by applicable Requirements of Law or in this Security Agreement; (b)
notify any or all Account Debtors to make payments on Receivables directly to
the Administrative Agent; (c) direct the Collection Account or the Collection
Sub-Account Bank to liquidate the account(s) maintained by it, pay all amounts
payable in connection therewith to the Administrative Agent and/or deliver any
proceeds thereof to the Administrative Agent; (d) sell or otherwise dispose of
any or all Collateral at one or more public or private sales, whether or not
such Collateral is present at the place of sale, for cash or credit or future
delivery, on such terms and in such manner as the Administrative Agent may
determine; (e) require the Borrowers to assemble the Collateral and make it
available to the Administrative Agent at a place to be designated by the
Administrative Agent; (f) enter onto any property where any Collateral is
located and take possession thereof with or without judicial process; and (g)
prior to the disposition of the Collateral, store, process, repair or
recondition any Collateral consisting of goods, perform any obligations and
enforce any rights of the Borrowers or their Subsidiaries under any Dealership
Contracts, any Rental Company Contracts or the Fleet Owner Agreement, or
otherwise prepare and preserve Collateral for disposition in any manner and to
the extent the Administrative Agent deems appropriate. In furtherance of the
Administrative Agent's rights hereunder, the Borrowers hereby grant to the
Administrative Agent an irrevocable, non-exclusive license (exercisable without
royalty or other payment by the Lenders) to use, license or sublicense any
patent, trademark, tradename, copyright or other intellectual property in which
any Borrower now or hereafter has any right, title or interest, together with
the right of access to all media in which any of the foregoing may be recorded
or stored. In any case where notice of any sale or disposition of any Collateral
is required, the Borrowers hereby agree that seven (7) days notice of such sale
or disposition is reasonable.
 
7.  Miscellaneous.
 
(a)  Notices. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
 
(i)  if to any Borrower, to it at 1325 Airmotive Way, Reno, NV 89502-3239,
Attention: Rocky Wardrip (Facsimile No. (775) 688-6338), with a copy to 2727 N.
Central Avenue, Phoenix, AZ 85004, Attention: Jennifer Settles (Facsimile No.
(602) 263-6173);
 
(ii)  if to HVB, in its capacity as Lender or as Administrative Agent, to it at
150 East 42nd Street New York, New York 10017, Attention: Michael Whitman/ Wayne
Miller, (Facsimile No.(212) 672-6023) with a copy to Ken Hamilton (Facsimile No.
(212) 672-5530); and
 
(iii)  if to any other Lender (if any), to it at the address provided by such
Lender pursuant to the Credit Agreement.
 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Security Agreement shall be deemed to have been given on the date of
receipt.
 
(b)  Waivers; Amendments. No failure or delay by the Lenders or the
Administrative Agent in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Lenders and the Administrative Agent hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Lenders may have had notice or knowledge of
such Default at the time.
 
Neither this Security Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Security Agreement, pursuant to an agreement or agreements in writing entered
into by the Borrowers, the Administrative Agent and the Lenders.
 
(c)  Successors and Assigns. The provisions of this Security Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that a Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and the Lenders (and any
attempted assignment or transfer by a Borrower without such consent shall be
null and void). Nothing in this Security Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each Lender) any legal or equitable
right, remedy or claim under or by reason of this Security Agreement.
 
(i)  The Administrative Agent may, without the consent of the Borrowers, assign
all or a portion of its rights and obligations under this Security Agreement;
and
 
(ii)  The Administrative Agent may at any time pledge or assign a security
interest in all or any portion of its rights under this Security Agreement to
secure obligations of such Administrative Agent, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
such Administrative Agent from any of its obligations hereunder or substitute
any such pledgee or assignee for such Administrative Agent as a party hereto.
 
(d)  Severability. Any provision of this Security Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
(e)  Survival. All covenants, agreements, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Security Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the Lenders or
the Administrative Agent may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Security Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. Notwithstanding any provision of
this Security Agreement or any other Loan Document or any exercise by the
Lenders or the Administrative Agent of any of its rights hereunder or thereunder
(including, without limitation, any right to collect or enforce any Collateral).
 
(f)  Borrowers’ Continuing Liability. Notwithstanding any provision of this
Security Agreement or any other Loan Document or any exercise by the Lenders or
the Administrative Agent of any of its rights hereunder or thereunder
(including, without limitation, any right to collect or enforce any Collateral),
(i) the Borrowers and their Subsidiaries shall remain liable to perform their
obligations and duties in connection with the Collateral (including, without
limitation, the Fleet Owner Agreement, the Rental Company Contracts, the
Dealership Contracts and all other agreements relating to the Collateral) and
(ii) neither the Lenders nor the Administrative Agent shall assume any liability
to perform such obligations and duties or to enforce any of the Borrowers’
rights in connection with the Collateral (including, without limitation, Fleet
Owner Agreement, the Rental Company Contracts, the Dealership Contracts and all
other agreements relating to the Collateral).
 
(g)  Governing Law. THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
 
(i)  Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Security
Agreement or any other Loan Document shall affect any right that each Lender or
the Administrative Agent may otherwise have to bring any action or proceeding
relating to this Security Agreement or any other Loan Document against any
Borrower or its properties in the courts of any jurisdiction.
 
(ii)  Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement or any other Loan Document
in any court referred to in subparagraph (g)(i) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(iii)  Each Borrower hereby irrevocably agrees that service of process in any
such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such Borrower at its address set forth in Section 7(a) or at
such other address of which the Administrative Agent and the Lenders shall have
been notified pursuant thereto. Nothing in this Security Agreement or any other
Loan Document will affect the right of any party to this Security Agreement to
serve process in any other manner permitted by law.
 
(h)  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE BORROWER
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
 
(i) Headings. Section and subsection headings used herein are for convenience of
reference only, are not part of this Security Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Security
Agreement.
 
(j) Joint and Several Liability of Borrowers. Each Borrower acknowledges and
agrees that, whether or not specifically indicated as such in a Loan Document,
all Secured Obligations shall be joint and several Secured Obligations of each
individual Borrower, and in furtherance of such joint and several Secured
Obligations, each Borrower hereby irrevocably and unconditionally guarantees the
payment of all Secured Obligations of each other Borrower. Each Borrower hereby
acknowledges and agrees that such Borrower shall be jointly and severally liable
to the Lenders and the Administrative Agent for all representations, warranties,
covenants and, obligations and indemnities of the Borrowers hereunder.
 
(k) Third Party Beneficiary. Each Borrower acknowledges and agrees that each
Lender is an intended beneficiary of this Security Agreement.
 
[Signature Page Follows]
 

1
 
 
 

--------------------------------------------------------------------------------

 





 
IN WITNESS WHEREOF, the Borrowers have caused this Security Agreement to be
executed as of the day and year first above written.
 
U-HAUL LEASING & SALES CO.
 


 
By:       
Name: 
Title: 


U-HAUL CO. OF ARIZONA
 


 
By:       
Name: 
Title: 


U-HAUL INTERNATIONAL, INC.
 


 
By:       
Name: 
Title: 


BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH, as Administrative Agent
 


 
By:       
Name: 
Title: 




 
By:       
Name: 
Title: 




 


 

[Signature Page for Security Agreement]


 
 

--------------------------------------------------------------------------------

 



ATTACHMENT 1
 
To Security Agreement
 
COLLATERAL DESCRIPTION
 
All right, title and interest of the Borrowers, whether now owned or hereafter
acquired, in and to the following:
 
(a) All equipment as defined in the UCC listed on the accompanying Vehicle
Schedule, as the same may be updated from time to time pursuant to the Credit
Agreement, including, without limitation, all Vehicles, together with all
additions and accessions thereto and replacements therefor (collectively, the
“Equipment”);
 
(b) All inventory as defined in the UCC listed on the accompanying Vehicle
Schedule, as the same may be updated from time to time pursuant to the Credit
Agreement, including, without limitation, all Vehicles, together with all
additions and accessions thereto, replacements therefor, products thereof and
documents therefor (collectively, the “Inventory”);
 
(c) All amounts receivable with respect to Fleet Owner Cash Flows and with
respect to sales of Vehicles to third parties (the “Receivables”);
 
(d) The Dealership Contracts, the Rental Company Contracts, the Fleet Owner
Agreement in each case to the extent the rights under such agreements relate to
any Vehicle constituting Equipment, and any Warranty;
 
(e) The Collection Account, and all cash on deposited therein from time to time;
 
(f) The Collection Sub-Account, and all cash deposited therein from time to
time;
 
(g) All payments owing to the Borrowers with respect to a Hedge; and
 
All Proceeds of the foregoing (including, without limitation, whatever is
receivable or received when Collateral or proceeds is sold, collected,
exchanged, returned, substituted or otherwise disposed of, whether such
disposition is voluntary or involuntary, including rights to payment and return
premiums and insurance proceeds under insurance with respect to any Collateral,
and all rights to payment with respect to any cause of action affecting or
relating to the Collateral).
 


 

[1]-
 
 
 

--------------------------------------------------------------------------------

 




ATTACHMENT 2
 
To Security Agreement
 
FORM OF
 
COLLECTION ACCOUNT CONTROL AGREEMENT
 
AND COLLECTION SUB- ACCOUNT CONTROL AGREEMENT
 


 


 


 

[2]-
 
 
 

--------------------------------------------------------------------------------

 




ATTACHMENT 3
 
To Security Agreement
 
INSURANCE AND
 
INSURANCE ENDORSEMENTS
 
If required pursuant to Section 8.07 of the Credit Agreement, each of the
liability insurance policies of the Borrowers shall contain substantially the
following endorsements:
 
(a) Bayerische Hypo- und Vereinsbank AG, New York Branch (the “Administrative
Agent”) shall be named as additional insured.
 
(b) In respect of the interests of the Administrative Agent in the policies, the
insurance shall not be invalidated by any action or by inaction of any Borrower
or by any Person having temporary possession of the property covered thereby
(the “Property”) while under contract with any Borrower to perform maintenance,
repair, alteration or similar work on the Property, and shall insure the
interests of the Administrative Agent regardless of any breach or violation of
any warranty, declaration or condition contained in the insurance policy by any
Borrower or the Administrative Agent or any other additional insured (other than
by such additional insured, as to such additional insured) or by any Person
having temporary possession of the Property while under contract with any
Borrower to perform maintenance, repair, alteration or similar work on the
Property.
 
(c) If the insurance policy is cancelled for any reason whatsoever, or
substantial change is made in the coverage that affects the interests of the
Administrative Agent, or if the insurance coverage is allowed to lapse for
non-payment of premium, such cancellation, change or lapse shall not be
effective as to the Administrative Agent for 30 days (or 10 days in the case of
non-payment of premium) after receipt by the Administrative Agent of written
notice from the insurer of such cancellation, change or lapse.
 
(d) The Administrative Agent shall not have any obligation or liability for
premiums, commissions, assessments, or calls in connection with the insurance.
 
(e) The insurer shall waive any rights of set-off or counterclaim or any other
deduction, whether by attachment or otherwise, that it may have against the
Administrative Agent.
 
(f) The insurance shall be primary without right of contribution from any other
insurance that may be carried by the Administrative Agent with respect to its
interests in the Property.
 
(g) The insurer shall waive any right of subrogation against the Administrative
Agent.
 
(h) All provisions of the insurance, except the limits of liability, shall
operate in the same manner as if there were a separate policy covering each
insured party.
 


 

[3]-
 
 
 

--------------------------------------------------------------------------------

 




ATTACHMENT 4
 
To Security Agreement
 
VEHICLE SCHEDULE
 


 
[On file with HVB]
 

[4]-
 
 
 

--------------------------------------------------------------------------------

 




ATTACHMENT 5
 
To Security Agreement
 
SCHEDULE OF PRIOR NAMES, TRADE NAMES, PRIOR CORPORATE
 
STRUCTURES, ETC.
 


COMPANY
FORMER NAMES
(1998 - Present)
CHANGES TO CORPORATE STRUCTURE
(1998 - Present)
FICTITIOUS NAMES
(1998 - Present)
U-Haul International, Inc.
None
None
None
U-Haul Leasing & Sales Co.
None
None
None
U-Haul Co. of Arizona
None
None
U-Haul Co. of Southern Arizona
U-Haul Co. of Western Arizona
U-Haul Co. of Eastern Arizona





 

[5]-
 
 
 

--------------------------------------------------------------------------------

 





